Order unanimously reversed and matter remitted to Oneida County Court for a hearing. Memorandum: This defendant’s application for a writ of error coram nobis was denied without a hearing. He claims that he was convicted as a result of perjured testimony which the District Attorney must have known to be false; that he was not given an adequate adjournment to enable him to meet this perjured testimony and to present his case fully in other respects; that the District Attorney had advised him in writing that the prosecution of the case would be confined to 4 counts of a 21-count indictment, but when the ease was called for trial the Trial Judge directed that the case be tried on all 21 counts, and that he was prejudiced thereby; that he *720was not adequately represented by counsel. Other complaints are made. The defendant was entitled to a hearing upon the issue of perjured testimony. He was also entitled to a hearing on the question of whether or not his counsel had adequate opportunity to prepare and present his defense. (People v. Silverman, 3 N Y 2d 200; People v. McGuinness, 9 N Y 2d 690, revg. 11 A D 2d 630.) There should be a full and complete hearing, at which counsel shall be assigned if requested, as to all of defendant’s contentions. .(Appeal from order of Oneida County Court denying without a hearing defendant’s application for writ of error coram nobis.) Present — Williams, P. J., Bastow, Goldman, MeClusky and Henry, JJ.